Case: 10-50573       Document: 00512176690         Page: 1     Date Filed: 03/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2013
                                     No. 10-50573
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RAMON CARO-DUENAS,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN, RCDC
III; UNITED STATES ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-42


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Ramon Caro-Duenas, now former federal prisoner # 03724-029, appeals
the denial of his 28 U.S.C. § 2241 petition challenging his exclusion from
rehabilitation programs and halfway houses. As Caro-Duenas has been released
from Bureau of Prisons custody, we dismiss his appeal as moot. See Calderon
v. Moore, 513 U.S. 149, 150 (1996).
       APPEAL DISMISSED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.